   Case 3:18-cv-00212-K Document 27 Filed 11/14/18                Page 1 of 4 PageID 306


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DAVID TYSON, JR.,                  §
                                   §
        Plaintiff,                 §
                                   §
v.                                 §
                                   §
RICHARDSON INDEPENDENT             §                    CIVIL ACTION NO. 3:18-CV-00212-K
SCHOOL DISTRICT, and JEAN BONO,    §
KIM CASTON, KAREN CLARDY,          §
KATIE PATTERSON, ERON LINN,        §
JUSTIN BONO, and KRISTIN KUHNE, in §
their official capacities,         §
                                   §
        Defendants.                §

                PLAINTIFF DAVID TYSON, JR.’S MEDIATION REPORT

       Pursuant to the Court’s Scheduling Order (ECF No. 22), plaintiff David Tyson, Jr.

(“Plaintiff”) files the following mediation report.

                                                  I.

                                         BACKGROUND

       On October 26, 2018, the parties participated in a mediation before Judge W. Royal

Furgeson, Jr.     Plaintiff, defendant Justin Bono, Richardson Independent School District

Superintendent Jeannie Stone, and counsel for both parties attended. The mediation was held at

the Dallas office of Thompson & Knight LLP. Although efforts were made to file a joint mediation

report, defendants’ counsel proposed filing separate reports.

                                                 II.

                                            OUTCOME

       Plaintiff contends that after a full day of negotiations in which the parties attempted to

resolve this dispute in good faith, the mediator declared an impasse. Defendants disagree that the



PLAINTIFF DAVID TYSON, JR.’S MEDIATION REPORT                                               Page 1
    Case 3:18-cv-00212-K Document 27 Filed 11/14/18                  Page 2 of 4 PageID 307


mediator declared an impasse. Following those proceedings, in an email to the Court, dated

November 2, 2018, the mediator stated that he thinks “the parties made significant progress.”

Since that time, the parties have continued their discussions. Nonetheless, the parties have been

unable to reach a settlement. Of course, we are always open to a consensual resolution, but believe

that given the Court’s deadline of discovery of December 11, 2018, we need to proceed with

discovery in the litigation. We believe that proceeding on a dual track is the most appropriate path

forward.

                                                 III.

                                          CONCLUSION

       In light of the foregoing, Plaintiff respectfully requests that this Court accept this mediation

report describing the result of the mediation and consider the parties’ alternative dispute resolution

obligations satisfied.




PLAINTIFF DAVID TYSON, JR.’S MEDIATION REPORT                                                   Page 2
   Case 3:18-cv-00212-K Document 27 Filed 11/14/18      Page 3 of 4 PageID 308


DATED: November 14, 2018.                  Respectfully submitted,

                                           BREWER STOREFRONT, PLLC


                                     By:   /s/ William A. Brewer III
                                           William A. Brewer III
                                           State Bar Number: 02967035
                                           wab@brewerattorneys.com
                                           Michael J. Collins
                                           State Bar Number: 00785493
                                           mjc@brewerattorneys.com
                                           1717 Main Street
                                           Suite 5900
                                           Dallas, Texas 75201
                                           Telephone: (214) 653-4000
                                           Facsimile: (214) 653-1015

                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF DAVID TYSON, JR.’S MEDIATION REPORT                              Page 3
    Case 3:18-cv-00212-K Document 27 Filed 11/14/18               Page 4 of 4 PageID 309


                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon

the following counsel of record via electronic filing on this 14th day of November 2018.


 Carlos G. Lopez
 State Bar No. 12562953
 clopze@thompsonhorton.com
 Thompson & Horton LLP
 500 N. Akard Street, Suite 3150
 Dallas, Texas 75201
 Telephone: (972) 734-5490
 Facsimile: (972) 534-1495

 Lisa R. McBride
 State Bar No. 24092801
 lmcbride@thompsonhorton.com
 Thompson & Horton LLP
 3200 Southwest Freeway, Suite 2000
 Houston, Texas 77027
 Telephone: (713) 554-6747
 Facsimile: (713) 583-8371

 ATTORNEYS FOR DEFENDANTS



                                              /s/ William A. Brewer III
                                                William A. Brewer III



8001-205
4843-1733-5675, v. 7




PLAINTIFF DAVID TYSON, JR.’S MEDIATION REPORT                                              Page 4
